Title: From Thomas Jefferson to Frederick A. Mayo, 28 December 1820
From: Jefferson, Thomas
To: Mayo, Frederick A.


Sir
Monticello
Dec. 28. 20.
I was very sorry to learn that you had suffered in the common calamities of the times, and still more so on seeing your stock in trade advertised by trustees.I have two considerable boxes of books, packed some time ago, containing upwards of 100. vols, which want binding but not knowing whether you still carry on the binding business I have suspended the sending them to you, until I can be informed by yourself whether you can bind them, and shall govern myself by your answer with every assurance of my best wishes & respect.Th: Jefferson